Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
					     REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 13-17, 21, 25-31, 33, 34, 36, 37 and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz et al, (US 6,489,388) in view of EP 3162851 (May 3, 2017) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015) and Buhari et al. (US 2014/0179841 A1).
	Kurz et al. teach a molding comprising 80-90 wt.% of polyoxymethylene (co)polymer, 0.1-10 wt.% of polyalkylene glycol, 0.1-10 wt.% of zinc oxide and 0-50 wt.% of fillers as well as stabilizers, light stabilizers and lubricants and various articles such as a fuel line in claim 1.  Kurz et al. also teach fuel flanges at col. 3, lines 31-36 which would meet claims 17 and 42.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	The instant invention further recites magnesium oxide or a mixture of magnesium oxide and zinc oxide, hindered phenol-based antioxidant and ethylene bis(stearamide) over Kurz et al.
	The hindered phenol-based antioxidant and ethylene bis(stearamide) are known light stabilizer and lubricant, respectively.
Examples 1-4 in table 1 at page 6 of WO teach a polyacetal (i.e. polyoxymethylene) copolymer composition comprising hindered phenol-based antioxidant and magnesium oxide or zinc oxide.
The polyacetal (i.e. polyoxymethylene) copolymer is taught as a copolymer having a melt index of 9 g/10min with 96.7 wt.% trioxane and 3.3 wt.% 1,3-dioxolane in
[0037] of the page 6.  Such wt.% would meet the recited mol% of claim 26 inherently.
The hindered phenol-based antioxidant is taught as Irganox 1010 in [0037] of the page 6 which would meet the instant claim 36. The Irganox 1010 has CAS. No.
6683-19-8 inherently.
The magnesium oxide is taught as MF-150 produced by Kyowa Chemical
Industry Co., LTD in [0037] of the page 6.

WO further teaches and equates the magnesium oxide and zinc oxide in [0028]. 
Bihari et al teach polyoxymethylene polymers having a terminal hydroxyl groups of at least 5 mmol/kg and/or an alkoxy groups and melt index of 8-10 cm3/10 min (i.e. g/10 min) in [0031-0032] and [0050], respectively, which would meet claims 27 and 28. Bihari et al teach that such groups would improve further reactions in [0029-0030]. Bihari et al also teach VOC or compressed gas containment devices such as a tube or a hose or a fuel tank in [0074].  Buhari et al. further teach phenol-based antioxidant and ethylene bis(stearamide) as the lubricant in [0081] and table 1.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 2-10 wt.% of polyalkylene glycol and the calcium citrate in Kurz et al. since Kurz et al. teach such amount and component and further to utilize the magnesium oxide taught as MF-150 in an amount of 5-10 wt.% and the phenol-based antioxidant taught by WO and ethylene bis(stearamide) as well as polyoxymethylene polymers having a terminal hydroxyl groups and/or an alkoxy groups taught by Buhari et al. in Kurz et al. thereof since Kurz et al. teach employing light stabilizers and lubricants encompassing the phenol-based antioxidant and ethylene bis(stearamide) and since WO teaches and equates the magnesium oxide and zinc oxide and thus utilization of the magnesium oxide in addition to the zinc oxide or in lieu of the zinc oxide of Kurz et al. would be expected to yield similar results and since Kurz et al. WO and Bihari et al. are directed to the same field absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				              ALLOWANCE
Claims 8 and 10 further reciting at least copolyamide remain allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 7, 2022                                                     /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762